Citation Nr: 9916718	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
operative lumbar disc disease L4-5 (hereinafter "lumbar disc 
disease"), currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1990 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran an 
increased disability rating for his service-connected lumbar 
disc disease. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected lumbar disc disease is 
manifested by pronounced symptoms, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for the veteran's service-connected lumbar disc disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examinations, VA treatment records, VA radiology reports, 
private medical records, as well as the veteran's written 
statements and RO hearing testimony.  The Board does not know 
of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Pursuant to a March 1994 VA rating decision, the veteran was 
initially granted service connection for lumbar disc disease 
on the basis of service medical records showing that the 
veteran sustained an injury to his lumbar spine in service.  
A 20 percent disability rating was assigned in accordance 
with that decision.  The 20 percent disability rating 
remained in effect until January 1999, at which time the RO 
rendered a determination increasing the veteran's disability 
rating to 40 percent. 

A May 1996 VA radiology report recorded the following 
impression: central herniated fragment at the L2-L3 level in 
the midline; asymmetrical bulge at the L3-L4 level toward the 
left with secondary foraminal narrowing; post-operative 
changes at L3-L4 and L4-L5 levels on the left without 
significant postoperative scarring; and canal foraminal 
narrowing at the L4 and L5 levels.

A May 1996 private radiology report, prepared M. H. Naheedy, 
recorded the following impression: central herniated fragment 
at the L2-L3 level in the midline; asymmetrical bulge at the 
L3-L4 level toward the left with secondary foraminal 
narrowing; postoperative changes at L3-L4 and L4-L5 levels on 
the left without significant post-operative scarring. 

A November 1996 VA electromyogram (EMG) report found all 
sensory and motor nerves tested were within normal limits.  
The impression stated there was evidence consistent with 
injury to the L5-S1 root level, but no evidence of any injury 
to the L1-2 root level.

An April 1997 VA spine and neck examination report stated 
that, upon physical examination, the veteran was able to 
ambulate but used a cane, and exhibited pain, tenderness, and 
soreness across the back, as well as pain on motion.  Forward 
flexion was to 40 degrees, extension was to the neutral 
position, and he could bend and rotate to 20 degrees with 
pain throughout range of motion.  There was no true sciatic 
notch tenderness, straight leg raising was negative in the 
seated position, and there was no increased kyphosis or 
scoliosis noted.  Neurologically, reflexes were 
1 to 2+ equal, strength was equal, but there was a little bit 
of decreased sensation in the lateral aspect of his legs.  
The diagnosis was residual postoperative laminectomy with 
lumbar disc disease.

A November 1997 VA radiology report revealed an impression of 
degenerative changes in the lumbosacral spine, with findings 
similar to the previous May 1996 radiology report.  

A March 1998 VA radiology report stated the following 
impression: moderate bulging of the L4-L5 disc with bulging 
of the L3-L4 disc, and associated foraminal stenosis; 
evidence of lateral spondylolysis at L5 on the right side 
with hypertrophy of the L5-S1 facet joints on the left.

A separate March 1998 VA radiology report recorded the 
following impression: ventral defect upon the contrast column 
at the levels of L2-L3, L3-L4, and L4-L5; degenerative 
changes and disc bulging at left L4-L5.  

A March 1998 VA EMG report was essentially normal with no 
evidence of radiculopathy, plexopathy, or peripheral 
neuropathy, but there was increased fasciculation restricted 
to vastus lateralis and iliacus muscles on the right side, 
most likely secondary to one of the benign fasciculation 
syndromes.  

A May 1998 medical report prepared by a private physician, 
John Collis, M.D., stated that the veteran's strength on 
functional testing of the lower extremity was within normal 
limits, except partial knee bend.  The hip range of motion 
was full and painless, while straight leg raising was to 30 
degrees, bilaterally, on knee extension, with pain in the 
lumbar area on the left.  Pin sensation was decreased over 
the right lateral calf and sole of the foot, bilateral 
buttocks, left triceps, forearm, and thumb, as well as on the 
right medial aspect of the forearm and the little finger.  
Lumbar range motion was decreased with pain.  Pain was 
observed in the lower thoracic and lumbosacral areas, in the 
buttocks, posterior thighs, anterior legs, and calves into 
the feet.  The diagnosis was multiple diffuse lumbar, 
abdominal, pelvis, and lower limb pains with tiny bulges of 
L3 and L4.  

A May 1998 letter from a private physician, Gerald Meier, 
M.D., stated that he had reviewed Dr. Collis's examination 
report and various other radiology and EMG studies, which 
showed the veteran had degenerative disc disease at the lower 
three levels without significant herniations or nerve root 
compression and a small right L5-S1 pars anomaly.   

A June 1998 letter from a private physician, Kenneth C. 
Brown, D.C., who stated he had been seeing the veteran since 
February 1998.  The veteran stated that he had been put on 
light duty at work so that he only has to sit in the truck 
without getting out.  Dr. Brown observed "serious" atrophy 
of his calf muscles.  Range of motion was measured to be 
extension to 1 degrees and flexion to 30 degrees.  There was 
severe muscle guarding and spasms in the low back, buttocks, 
and calves.  Leg strength was affected, as was range of 
motion of the hips, right knee, and right ankle, the latter 
causing difficulty in walking.  Straight leg raise test was 
positive on the right at 30 degrees and positive on the left 
at 40 degrees.  Dr. Brown also reviewed the results of 3 
radiology reports, dated in May 1996, November 1997, March 
1998, and October 1996 EMG.  Dr. Brown opined that the 
veteran suffers from degenerative disc disease of the lumbar 
spine at multiple levels; degenerative joint disease of the 
lumbar spine; bilateral radiculopathy of the legs, with 
denervation of the sciatic nerve; lumbosacral myositis; 
lumbosacral fibromyalgia; and spondylosis of L-5.  He further 
opined that the veteran was at least 35-40% disabled.   

A July 1998 letter from a private physician, Charles V. 
Barret, D.O., stated that the veteran demonstrated, upon 
physical examination, lumbar flexion to 45 degrees is full 
and then pain is severe in the right leg, while lumbar 
extension is minimal without severe pain.  There was no 
lumbar spasm noted.  The assessment was: lumbar disc disease; 
lumbar radiculopathy; and lumbar facet syndrome.   

An August 1998 VA radiology report found "no significant 
bone pathology of the lumbosacral spine."

An August 1998 VA spine examination report recited the 
veteran's complaints of back pain, weakness, stiffness, easy 
fatigability, and bilateral leg pain and numbness, tingling, 
and paresthesias.  These symptoms were reported to be 
chronic, getting progressively worse, rather than having 
specific flare-ups.  Objectively, the veteran was observed to 
wear a back brace and ambulate with cane.  There was 
tenderness, soreness, and right side muscle spasm.  There was 
pain with motion, starting at 30 degrees and only going to 40 
degrees, and he could rotate and bend to 20 degrees with 
pain.  He could raise onto his toes and heels while holding 
on for support, but there was some sciatic notch and sciatic 
irritation, especially tenderness in his right buttock area.  
The diagnosis was residual injury, lumbar spine, post-
operative lumbar disc disease. 

An August 1998 VA peripheral nerves examination report stated 
that the examiner had reviewed various radiology and 
electromyograms reports already associated with the veteran's 
claims file.  Objectively, the veteran was noted to stand in 
a posture to avoid pressure on the left leg and that he has 
moderate difficulty in standing because of a painful stiff 
lower back and weakness in his legs.  The veteran used a cane 
to walk; his propulsion and balance were mildly to moderately 
impaired.  He could stand on his toes with adequate strength 
bilaterally, but on his heels, there was weakness on the 
right.  Muscle tightness was observed in the lower thoracic 
lumbar and lumbosacral paravertebral muscles on the right and 
tenderness bilaterally in the same area.  Active movement 
strength against resistance of the right hip and the left 
knee caused increased pain in the lower back and hips.  
Position sense was decreased in the right third and fourth 
toes and there was hypesthesia of the right lower extremity 
and lateral two-thirds of the right foot with hypesthesia of 
the right second, third, and fourth toes.  There was also 
hypesthesia of the left lateral thigh and left anterior and 
left lower leg.  The diagnoses were: residuals of a back 
injury with tightness and tenderness in the lower back 
paravertebral muscles; increased pain in the lower back on 
active movement testing of the hips and ankles bilaterally; 
radiculopathy with gait impairment weakness with loss of 
feeling in the lower extremities.  

VA and private treatment records for the period December 1994 
to July 1998 show the veteran has been receiving ongoing care 
for complaints relating to his lumbar disc disease.

Additional evidence consists of statement from the veteran's 
employer that he had used a total of 159 hours of annual 
leave and 74 hours of annual leave in 1997, while in 1998 he 
used a total of 44 hours of annual leave and 115 hours of 
sick leave.

In the veteran's July 1998 RO hearing transcript, the veteran 
testified that he used the above-described leave because he 
would experience too much lumbar back pain to attend work on 
certain days.  The veteran complained that his pain radiates 
from the lower back into the hips, buttocks, groin, legs, and 
feet, with a tingling sensation in his toes and feet, as well 
as severe muscle spasms in his low back, buttocks, and legs.  
The veteran testified that adjustments have been made at his 
job, as an employee of the post office, in order for him to 
avoid aggravating his back.  For instance, he avoids 
delivering too much mail by foot by having a truck route, and 
he wears a back brace.  In order to go to work, he testified 
that he must awake two hours early to do excercises and 
loosen up.  Notwithstanding, the veteran stated his pain is 
constant and causes him difficulty with sleeping.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998)

The veteran's lumbar spine disability is currently rated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, for severe limitation of motion of the lumbar spine, 
which is the maximum disability rating provided for under 
Diagnostic Code 5292.  

The veteran's lumbar spine disability may also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides the 
guidelines for evaluating intervertebral disc syndrome. A 40 
percent rating is appropriate for severe symptoms, 
characterized by recurring attacks with intermittent relief.  
A 60 percent rating is appropriate for pronounced symptoms, 
characterized by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Pursuant to the Board's January 1999 supplemental statement 
of the case, which effectuated the RO's determination to 
increase the veteran's disability rating from 20 percent to 
40 percent, articulated that an increase to 60 percent under 
Diagnostic Code 5293 would be inappropriate because there was 
no current objective medical evidence showing the veteran 
suffered from a herniated disc with radiculopathy or 
neurologic pathology such as to warrant a 60 percent 
disability rating.

After careful review of the claims file, the Board concludes 
that there is ample evidence showing the veteran currently 
exhibits symptomatology consistent with the assignment of a 
60 percent disability rating under Diagnostic Code 5293.  
Although the most recent radiology report, dated in August 
1998, found "no significant bone pathology of the 
lumbosacral spine," the Board finds this report to be wholly 
inconsistent with the entire body of medical evidence 
contained in the record.  Indeed, all of the other prior 
radiology reports discussed herein had revealed various 
defects at multiple levels of the lumbar spine, including 
herniations, bulgings, and/or degenerative changes.  
Moreover, most of the examination reports from 1998 
objectively found that the veteran suffered from the 
following: persistent pain; muscle spasm, weakness, 
tightness, and stiffness in the lumbar back; painful motion 
of the lumbar back; decreased ability to ambulate; pain 
radiation down the hips, buttocks, and the entire lengths of 
the both legs; pain on straight leg raising; decreased 
sensation, tingling, numbness, paresthesias, or hypesthesia 
down both legs, all the way down to the toes on the right 
side; sciatic notch and sciatic irritation; and specific 
diagnoses of lumbar radiculopathy. 

In view of these findings, the Board concludes that that the 
veteran manifests pronounced symptoms of intervertebral 
syndrome characterized by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.


ORDER

Subject to the laws and regulations governing monetary 
awards, a disability rating of 60 percent for lumbar disc 
disease is granted. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

